Action for damages for personal injury, alleged in the complaint to have been received in Savannah, Georgia, in May, 1901. These issues were submitted:
1. Was the plaintiff injured by the negligence of the defendant, as alleged in the complaint? Answer: Yes. *Page 641 
2. Did the plaintiff by his own negligence contribute to his injury, as alleged in the answer? Answer: No.
3. Did the plaintiff voluntarily assume the risk of the work he was doing at the time he was injured, as alleged in the answer ? Answer: No.
4. Is the plaintiff's cause of action barred by the statute of limitations? Answer: No.
5. What damages, if any, is the plaintiff entitled to recover? Answer: $300.
From the judgment rendered, the defendant appealed.
The defendant requested the court to instruct the jury that upon the allegations of the complaint and the plaintiff's testimony, as well as all the evidence, the action is barred by the statute of limitations.
This question has been fully considered at this term upon petition to rehear Voliver v. Cedar Works, ante, 656. The disposition of that case upon rehearing controls this.
The prayer for instruction should have been given and the jury directed to answer the fourth issue Yes.
Error. Reversed.
(672)